DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20070170444) in view of SHIMOJUKO et al. (US 20170077367).
Regarding claim 15, Cao discloses that a light emitting package, comprising:
a light emitting chip comprising:
a first LED sub-unit 304-307:
a second LED sub-unit 313-315disposed on the first LED sub-unit:
a third LED sub-unit 321-323 disposed on the second LED sub-unit (Fig. 3); and
a plurality of connection electrodes 309, 317, 326, 318, 310 disposed on each of the first, second, and third LED sub-units, respectively (Fig. 3);
Cao fails to teach a circuit board having a plurality of upper electrodes disposed on a first surface of the circuit board facing the light emitting chip, and connected to the connection electrodes, respectively; and
a molding layer covering substantially all of the outer surfaces of the light emitting chip and directly contacting a portion of the first LED sub-unit.
However, SHIMOJUKO suggests that a circuit board 78 having a plurality of upper electrodes 71a-72a disposed on a first surface of the circuit board facing the light emitting chip 15, and connected to the connection electrodes, respectively; and
a molding layer 27 covering substantially all of the outer surfaces of the light emitting chip and directly contacting a portion of the first LED sub-unit (Fig. 15, at least element 15 is directly contacted with a molding layer 27).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Cao with a circuit board having a plurality of upper electrodes disposed on a first surface of the circuit board facing the light emitting chip, and connected to the connection electrodes, respectively; and
a molding layer covering substantially all of the outer surfaces of the light emitting chip and directly contacting a portion of the first LED sub-unit as taught by SHIMOJUKO in order to enhance optical characteristics (para. 0138) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 16, Cao &  SHIMOJUKO disclose that the light emitting chip further comprises a passivation layer 18 disposed between the connection electrodes ; and
the passivation layer 18 and the molding layer 27 comprise the same material (can be the same material as insulating material , Fig. 15, SHIMOJUKO).
Reclaim 17, Cao &  SHIMOJUKO disclose that the light emitting chip further comprises a passivation layer disposed between the connection electrodes; and 
the passivation layer and the molding layer comprise different materials from each other (can be different material, Fig. 15, SHIMOJUKO).
Reclaim 18, Cao &  SHIMOJUKO fail to specify that a portion of the molding layer disposed on the light emitting chip has a thickness of less than about 100 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of molding layer, because it would have been to obtain a certain thickness of molding layer achieve sufficient protection from outer side.
Reclaim 19, Cao &  SHIMOJUKO disclose that one of the connection electrodes has first and second opposing side surfaces having a first length and a second length, respectively.
Cao &  SHIMOJUKO fails to specify that the difference between the first and the second length is at least about 3 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain difference between the first and the second length, because it would have been to obtain a certain difference between the first and the second length to achieve sufficient electrical connectivity.
Reclaim 20, Cao &  SHIMOJUKO disclose that one of the connection electrodes overlaps a side surface of each of the first, second, and third LED sub-units (Cao in view of SHIMOJUKO, Fig. 15.)
Allowable Subject Matter
Claims 1-14 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the difference in length between the first side surface and the second side surface of the first connection electrode is greater than a thickness of at least one of the LED sub-units, wherein the first side surface of the first connection electrode is substantially continuous and overlaps the first LED sub-unit, and the first length is greater than the thickness of at least one of the LED sub-units, and wherein a shortest distance between the second sides surfaces of adjacent first connection electrodes is greater than a shortest distance between the first side surfaces of the adjacent first connection electrodes.” with combination of other claim limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899